                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:12-CR-00043-KDB-DCK-1

 UNITED STATES OF AMERICA,


     v.                                                           ORDER

 JOHN ROBERT MULLEN,

                 Defendant.


   THIS MATTER is before the Court on Defendant John Robert Mullen’s pro se motion for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. § 3582(c)(1)(A) and

the First Step Act of 2018. (Doc. No. 41). Having carefully reviewed the Defendant’s motion,

exhibits, and all other relevant portions of the record, the Court will deny the motion without

prejudice to a renewed motion after exhaustion of his administrative remedies.

                                       I.   BACKGROUND

   In 2013, Defendant pled guilty to conspiracy to bank robbery by force or violence in violation

of 18 U.S.C. § 2113(a). (Doc. No. 21). He was sentenced to 151 months imprisonment plus 3

years of supervised release and restitution of $700.00 without interest. Id.

   Defendant is a 50-year-old male confined at FCI Gilmer, a medium-security federal corrections

institution in West Virginia, with a projected release date of February 2, 2023. Defendant seeks a

reduction in his sentence under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). He

claims he suffers from a history of pneumonia and knee problems. (Doc. No. 41, at 1). According

to the Presentence Report, Defendant suffers from high blood pressure, chronic pain, memory loss,

migraine headaches, is borderline diabetic and has a torn meniscus in his right knee. (Doc. No.




          Case 5:12-cr-00043-KDB-DCK Document 43 Filed 01/13/21 Page 1 of 4
14, ¶ 48). In 2007, he suffered a brain aneurysm and was hospitalized for a week. Id. Defendant

attaches minimal medical records with his motion which indicate that he has hypertension, knee

pain, headaches, Type 2 diabetes and is obese. (Doc. No. 42). The records indicate he is taking

prescribed medications for his ailments. Id.

                              II.   COMPASSIONATE RELEASE

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding that the administrative exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) is non-

jurisdictional). The majority view is that the exhaustion requirement is a case processing rule. See,

e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13,

2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). These exceptions include “where it would be futile, either because the

agency decisionmakers are biased or because the agency has already determined the issue, . . .

where the administrative process would be incapable of granting adequate relief, . . . [or] where




       Case 5:12-cr-00043-KDB-DCK Document 43 Filed 01/13/21 Page 2 of 4
pursuing agency review would subject plaintiffs to undue prejudice.” Zukerman, 2020 WL

1659880, at *3 (citing Washington v. Barr, 925 F.3d 109, 118-19 (2d Cir. 2019). It is Defendant’s

burden to show that he has exhausted his remedies or that exhaustion would be futile or result in

undue prejudice. See, e.g., United States v. Bolino, No. 06-cr-0806(BMC), 2020 WL 32461, at *1

(E.D.N.Y. Jan. 2, 2020) (requiring defendant to prove that the exhaustion requirement has been

met).

   Here, Defendant has not exhausted his remedies as required under 18 U.S.C. § 3852(c)(1)(A).

Defendant’s petition to the warden for compassionate release was received by the warden on July

2, 2020 and denied by the warden on July 8, 2020. (Doc. No. 42, at 2. Defendant has not exhausted

all administrative appeals of the warden’s adverse decision that are available to him within the

BOP.

    According to the BOP’s website, FCI Gilmer currently has 89 inmates and 30 staff with

confirmed active cases of COVID-19. There are approximately 1,400 inmates at FCI Gilmer and

approximately 40 inmates at the adjoining minimum-security satellite camp. There have been no

inmate nor staff deaths, while 200 inmates have recovered and 24 staff have recovered. Given this

information, the Court finds that Defendant has not met his burden of showing that the exhaustion

requirement in 18 U.S.C. § 3582(c)(1)(A) should be excused. Given the current cases amongst

the inmate population at FCI Gilmer, requiring Defendant to exhaust his administrative remedies

within the BOP before petitioning this Court would not result in any “catastrophic health

consequences” or unduly prejudice Defendant. See United States v. Fraction, No. 3:14-CR-305,

2020 WL 3432670, at *7 (M.D. Pa. June 23, 2020) (finding the defendant did “not demonstrate

any ‘catastrophic health consequences’ to make exhaustion futile or show that he could be unduly

prejudiced if he had to wait to exhaust his administrative remedies with the BOP”). Generalized




        Case 5:12-cr-00043-KDB-DCK Document 43 Filed 01/13/21 Page 3 of 4
concerns regarding the possible spread of COVID-19 to the inmate population at FCI Gilmer are

not enough for this Court to excuse the exhaustion requirement, especially considering the BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s spread at FCI Gilmer.

See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

   The Court does not intend to diminish Defendant’s concerns about the pandemic. However,

given the scale of the COVID-19 pandemic and the complexity of the situation in federal

institutions, it is even more important that Defendant first attempt to use the BOP’s administrative

remedies. See United States v. Annis, 2020 WL 1812421, at *2 (D. Minn. Apr. 9, 2020). Not only

is exhaustion of administrative remedies required under the law, but it also “makes good policy

sense.” United States v. Fevold, 2020 WL 1703846, at *1 (E.D. Wis. Apr. 8, 2020). “The warden

and those in charge of inmate health and safety are in a far better position than the sentencing court

to know the risks inmates in their custody are facing and the facility’s ability to mitigate those risks

and provide for the care and safety of the inmates.” Id. As the Third Circuit has recognized,

“[g]iven BOP’s shared desire for a safe and healthy prison environment . . . strict compliance with

§ 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance.” Raia, 954

F.3d at 597.

   For these reasons, the Court will deny Defendant’s Motion without prejudice to a renewed

motion after he has exhausted his administrative remedies.

                                           III.    ORDER

   IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release (Doc.

No. 41), is DENIED without prejudice to a renewed motion after exhaustion of his administrative

remedies.

   SO ORDERED.                             Signed: January 13, 2021




       Case 5:12-cr-00043-KDB-DCK Document 43 Filed 01/13/21 Page 4 of 4
